MEMORANDUM**
Fiorindo Cortesi appeals from his bench trial conviction and sentence for interference with agency function, in violation of 36 C.F.R. § 2.32(a)(1).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Cortesi’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. By order filed October 5, 2009, we have provided Cortesi the opportunity to file a pro se supplemental brief. Counsel ' advises that he has been unable to locate Cortesi or serve him with this court’s order. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.